DETAILED ACTION
The present application is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response Applicant communication filed on 4/6/2022.  

Claims
Claims 1, 4, 5, and 8-11,  have been amended. 
Claims 2 and 3 have been cancelled.
Claims 1 and 4-20 are currently pending in the application with claims 12-20 previously withdrawn from consideration. 


Response to Arguments

101
The applicant argues that the claims cannot be performed by humans and therefore the claims are not directed to “certain methods of organizing human activity” or “managing personal behavior or relationships or interactions between people”.  Rather the claims are limited to methods that can be performed only by computers.  However the examiner respectfully disagrees.  
Claim 1 recites the abstract idea of receiving an electronic package, assigning values to a  full access non-PKI key EA for enabling access to the electronic package, creating a text string memo EM from the EA, conveying EM to a sender so that the sender can send it to a receiver, whereby the receiver can use EM to access a first physical compartment of a repository to reconstitute EA, and the receiver uses EA to access a second physical compartment of the repository to access the electronic package.  This is an abstract idea that uses a shared key to access data/information which falls under Certain Methods of Organizing Human Activity because it has to do with managing personal behavior or relationships or interactions between people.  Here the abstract idea can be performed by people and the use of the electronic repository, sending computer, and receiving computer is merely using a computer as a tool to perform the abstract idea.  Further, the use of the communication channel and electronic package is just generally linking the use of the judicial exception to a particular technological environment or field of use (e.g. computer networks and computer communication).  Therefore, the use of the sending/receiving computers, the communication channel, and the electronic package does not integrate the abstract idea into a practical application.   
103
The applicant argues that Waters does not disclose that a receiving computer receives a payment or payment instrument along with an electronic package comprising information explaining the payment or payment instrument.  However the examiner respectfully disagrees.  The examiner does not rely on Waters to disclose that the electronic package comprises information explaining the payment or payment instrument.  Instead the examiner cites Zagarese to disclose that a link (e.g. EM) and payment attribute (e.g. payment or payment instrument) is conveyed to a bearer/merchant which enables the bearer/merchant to send it a validator/purchaser (e.g. receiving computer).  The examiner also wants to remind the applicant that the limitation “enabling the sending computer to send EM, along with the payment or payment instrument, to the receiving computer via a communication channel” does not distinguish over the prior art because it is describing the intended use of the EM by the sender and is not positively recited as a step of the method.  Here the claims are directed to the steps of the repository.  Therefore the steps being performed by the sending computer is outside the scope of the claims.  (See page 9 of the final office action mailed on 1/13/2022).  
The applicant further argues that Waters and Zagarese do not disclose that the first compartment of the repository and the second compartment of the repository are physical compartments.  However the examiner wants to remind the applicant that the limitation “whereby the recipient uses EM to access a first physical compartment of the repository, where the receiving computer reconstitutes EA” does not distinguish over the prior art because it is describing the steps of the receiving computer which is outside of the scope of the claim that is directed to the steps being performed by the repository.  Similarly, the limitation “the receiving computer then enabled to use EA to access the electronic package from a second physical compartment of the repository” does not distinguish over the prior art because it is describing the steps of the receiving computer which is outside of the scope of the claim that is directed to the steps being performed by the repository.  (See page 8 of the final office action mailed on 1/13/2022).  Therefore the use of the physical compartments and the steps being performed by the receiving computer are outside the scope of the claims and do not distinguish over the prior art.    
The applicant further argues that Zagarese is from a completely different art than Waters and has nothing to do with applicant’s method.  Therefore one of ordinary skill in the art would not combine Zagarese with Waters.  However the examiner respectfully disagrees.  Both Waters and Zagarese are directed to secure data communication for electronic payment transactions.  Secure data communication for payment transactions is relevant to the applicant’s claims that are directed to transmitting an electronic package and payment information/instrument securely over a communication channel.   
The applicant further argues that Waters does not disclose that the receiving computer is enabled to use EA to access the payload from the second physical compartment repository.  However the examiner respectfully disagrees.  As stated above, the steps being performed by the receiving computer is outside the scope of the claims and therefore does not distinguish over the prior art.  
The applicant further argues that Zagarese teaches a link that is a pointer to a website address which is different than the applicant’s text string memo which is used by the receiving computer to access a first physical compartment of applicant’s repository and a second physical compartment of the applicant’s repository.  However the examiner respectfully disagrees.  Zagarese in section [0176] discloses that the link can be sued to point to a memory location at which at least one of Sk, pB, and pV is stored.  Therefore the link is not only a pointer to website and can instead point to a memory location (e.g. repository).  Furthermore, as stated above, the steps of the sending computer and receiving computer using the text string memo EM do not distinguish over the prior art.  
The applicant further argues that the sending computer of Zagarese does not convey anything to the receiving computer.  However the examiner respectfully disagrees.  Zagarese in section [0175] discloses that a link, to a memory location at which at least one of Sk, pB, and pV is stored, is encoded into a bar code.  The link is then sent from the bearer (e.g. sending computer) to the validator device (e.g. receiving computer).  
The applicant further argues that the bearer of Zagarese does not receive any payment or payment instrument.  The examiner cites Zagarese to disclose the limitations “creating a text string memo EM from the EA” and “conveying EM to the sending computer”.  Zagarese in section [0176] discloses that a bearer presents the sharing token S to the validator together with the sharing key Sk, the bearer policy pB and the validator policy pV.  In one embodiment a link can be generated which is a link to a memory location at which at least one of Sk, pB, and pV are stored.  Therefore Zagarese discloses that a text string memo EM (e.g. link) is created from the EA (e.g. Sk, pB, or pV).  Further Zagarese section [0221]-[0222] discloses that a purchaser device receives a sharing token that specifies at least one identity attribute and payment attribute.  Furthermore, as stated above, the steps being performed by the sending computer and receiving computer do not distinguish over the prior art.  
The applicant’s argument regarding the non-PKI key for enabling the receiving computer to access the electronic package has been considered but is moot because the examiner is not relying on any of the previously cited references to disclose this amendment.  
The examiner suggests that the applicant amend claim 1 to positively recite the steps being performed by the sending computer and receiving computer.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 4-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1 and 4-11 are directed to a method. Therefore, these claims fall within the four statutory categories of invention. 
Claim 1 recites storing a package, creating a key to access the package, creating a memo, allowing a user to access the key using the memo, and allowing a user to access the package using the key. Specifically, the claim recites “receiving from the sender the… package created by the sender; assigning, based upon input from the sender, values to a full access non-PKI key EA for enabling… access the… package; creating a text string memo EM form the EA; conveying EM to the sender, enabling the sender to send EM, along with the payment or payment instrument, to the receiver; whereby the receiver is enabled to use EM to access the first physical compartment of the repository, where the receiver reconstitutes EA; the receiver then enabled to use EA to access the… package from a second physical compartment of the repository”, which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve storing a package, creating a key to access the package, creating a memo, allowing a user to access the key using the memo, and allowing a user to access the package using the key which falls under the category of managing personal behavior or relationships or interactions between people. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).    
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of claim 1, such as the use of the electronic repository, sending computer, and receiving computer, is merely using a computer as a tool to perform the abstract idea of storing a package, creating a key to access the package, creating a memo, allowing a user to access the key using the memo, and allowing a user to access the package using the key.  Further, the use of the electronic package and communication channel is generally linking the use of the judicial exception to a particular technological environment (e.g. computers) or field of use.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
Claim 1 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), As recited above, the use of the electronic repository, sending computer, and receiving computer, is merely using a computer as a tool to perform the abstract idea of storing a package, creating a key to access the package, creating a memo, allowing a user to access the key using the memo, and allowing a user to access the package using the key.  Further, the additional element(s) of the use of an electronic package and communication channel are recited at a high level and are used for generally linking the use of the judicial exception (e.g. storing a package, creating a key to access the package, creating a memo, allowing a user to access the key using the memo, and allowing a user to access the package using the key) to a particular technological environment (e.g. computers) or field of use and is not indicative of an inventive concept. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of storing a package, creating a key to access the package, creating a memo, allowing a user to access the key using the memo, and allowing a user to access the package using the key.  Therefore, the claim is not patent eligible.
    The dependent claims 4-11 further describe the abstract idea. Claim 4 describes the sender and does not include any additional elements; Claim 5 describes the recipient and does not include any additional elements; Claim 6 describe the communication channel.  The use of a computer or online communication is nothing more than generally linking the judicial exception to the particular technological environment of computer communication; Claim 7 further describes the communication channel and the additional elements is generally linking the judicial exception to the particular technological environment of computer communication; Claim 8 describes the data and does not include any additional elements; Claim 9 describes the data and a verification process which is an abstract idea and does not include any additional elements; Claim 10 describes the data  and verification process which is an abstract idea and does not include any additional elements; Claim 11 recites affixing a digital signature to the electronic package.  This is recited at a high level and is nothing more than generally linking the use of the judicial exception to the particular technological environment of computers.  The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 4-11 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Per claim 1, the claim recites “assigning, based upon input from the sending computer, values to a full access non-PKI key EA for enabling the receiving computer to access the electronic package”.  The specification fails to disclose that the key EA is a full access non-PKI key.  The mere absence of a positive recitation is not basis for an exclusion (See MPEP 2173.05(i)).
Further, claim 1 recites “whereby the receiving computer is enabled to use EM to access a first physical compartment of the repository, where the receiving computer reconstitutes EA” and “the receiving computer is then enabled to use EA to access the electronic package from a second physical compartment of the repository”.  The specification in section [0036] recites “The EP is located in an online secured space (virtual room).  There are two rooms in the ezc process.  Both rooms (compartments, locations) are within EW.  Here the specification recites “virtual room”.  The specification does not recite that EM is used to access a “first physical compartment” of the repository and that EA is used to access the electronic package from a “second physical compartment” of the repository.
Further, the dependent claims are also rejected as being dependent on the above claims.  

Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190244198 A1 (“Waters”), US 20180181964 A1 to (“Zagarese”), and Official Notice.

Per claim 1, Waters discloses:
receiving from the sending computer (e.g. originator) the electronic package (e.g. data package) created by the sending computer (e.g. originator) (Section [0095]);
assigning, based upon input from the sending computer, values to a full access  (e.g. single use decryption key) for enabling the receiving computer to access the electronic package (Section [0096]); Note: the limitation “for enabling the receiving computer to access the electronic package” does not distinguish over the prior art because it is describing the intended use of the full access key EA and is not positively recited as a step of the method.  

Waters discloses an electronic repository that appends a text string memo (e.g. transaction ID) and full access key (e.g. single use decryption key) to a sender package, the transaction ID being used to access the single use decryption key, and the single use decryption key being used to access the sender package.  However Waters does not specifically disclose creating a text string memo EM from EA; conveying EM to the sending computer, enabling the sending computer to send EM, along with the payment or payment instrument, to the receiving computer via a communication channel.  Zagarese in analogous art of secure electronic payments, discloses:
creating a text string memo EM (e.g. link) from the EA (Section [0176]).
conveying EM (e.g. link) to the sending computer(e.g. bearer/merchant), enabling the sending computer to send EM (e.g. link), along with the payment or payment instrument (e.g. payment attribute), to the receiving computer (e.g. validator/purchaser) via a communication channel (Section [0176] and [0221]-[0222]);  Note: the limitation “enabling the sender to send EM, along with the payment or payment instrument, to the recipient via a communication channel” does not distinguish over the prior art because it is describing the intended use of the EM by the sender and is not positively recited as a step of the method.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the key communication of Waters to utilize a link that points to the key, as taught by Zagarese, since this is just an alternative way to send the key data.  Zagarese discloses in section [0176] that S, Sk, pB, and pV can be encoded in a barcode and captured by the user when the barcode is scanned, or alternatively the bar code can include a link that points to a memory location at which S, Sk, pB, and pV are stored.  Therefore these alternative methods of sending the user a key are obvious variants of each other.  

Although Waters/Zagarese discloses receiving from the sending computer the electronic package, assigning values to a full access key, creating a text string memo EM from the EA; and conveying EM to the sending computer, Waters/Zagarese do not specifically disclose that the full access key EA is a “non-PKI” key.  However, the examiner takes official notice on the use of a non-PKI key as recited in claim 1 as it is understood to be well known in the public at the time of invention.  It is well known that both PKI keys and non-PKI keys are used to secure data and secure data communications.
One of ordinary skill in the art knows that non-PKI keys are well known and that PKI keys and non-PKI keys are interchangeable for securing data.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Office Note:
Note: the limitation “whereby the receiving computer is enabled to use EM to access a first physical compartment of the repository, where the receiving computer reconstitutes EA; and the receiving computer is then enabled to use EA to access the electronic package from a second physical compartment of the repository” is not given patentable weight because it can be interpreted as merely describing a result or purpose of a positively recited step(s) of the method (e.g., “conveying EM to the sending computer”) and not a positively recited method step itself, and therefore does not distinguish over the prior art method. See, e.g., Bristol-Myers Squibb Co. v. Ben Venue Laboratories, Inc., 246 F.3d 1368, 1375-76, 58 USPQ2d 1508, 1513 (Fed. Cir. 2001) (Where the language in a method claim states only a purpose and intended result, the expression does not result in a manipulative difference in the steps of the claim.).
  
Per claim 4, Waters/Zagarese discloses all of the limitations of claim 1 above.  Zagarese further discloses:
where the sending computer(e.g. bearer) is a creator of the electronic package, a sender of an EPIT (e.g. payment attribute) to the receiving computer (e.g. validator), or a payor of an EPIT to the receiving computer, where: EPIT is a payment instrument or payment transfer that contains an EM (e.g. link) (Section [0176] and [0221]).  Note: the limitation “where the sending computer is a creator of the electronic package, a sender of an EPIT to the receiving computer, or a payor of an EPIT to the receiving computer, where: EPIT is a payment instrument or payment transfer that contains an EM” does not distinguish over the prior art because it is simply describing the sender and the data and is not positively recited as a step of the method.  Further, the description of the sender and the data does not affect the steps of the method in a manipulative sense.  

Per claim 5, Waters/Zagarese discloses all of the limitations of claim 1 above.  Zagarese further discloses:
where the receiving computer is a recipient (e.g. validator) of an EPIT (e.g. payment attribute) from the sending computer (e.g. bearer), a non-sender of electronic package from the repository, or a payee of an EPIT from the sending computer, where: EPIT is a payment instrument or payment transfer that contains an EM (Section [0176] and [0221]).  Note: the limitation “where the receiving computer is a recipient of an EPIT from the sending computer, a non-sender of electronic package from the repository, or a payee of an EPIT from the sending computer, where: EPIT is a payment instrument or payment transfer that contains an EM” does not distinguish over the prior art because it is simply describing the recipient and the data and is not positively recited as a step of the method.  Further, the description of the recipient and the data does not affect the steps of the method in a manipulative sense.  

Per claim 6, Waters/Zagarese discloses all of the limitations of claim 1 above.  Zagarese further discloses:
where the communication channel is at least a portion of a payment transfer; or a mobile (e.g. communication between mobile devices), desktop, or online version of a communication service (Section [0351]).  

Per claim 7, Waters/Zagarese discloses all of the limitations of claim 1 above.  Zagarese further discloses:
wherein the communication channel is from the group consisting of: wire transfer; ACH payment transfer; bank or other financial institution transfer; memo on a negotiable payment check; memo on a negotiable payment eCheck; mobile text; SMS; mobile data (e.g. communications between mobile devices); e-mail; snail mail; photo; video; instant messenger service; payment transmitter; bill pay service; and accounting software (Section [0351]).  Note: the limitation “wherein the communication channel is from the group consisting of: wire transfer; ACH payment transfer; bank or other financial institution transfer; memo on a negotiable payment check; memo on a negotiable payment eCheck; mobile text; SMS; mobile data; e-mail; snail mail; photo; video; instant messenger service; payment transmitter; bill pay service; and accounting software” does not distinguish over the prior art because it is describing the communication channel and is not positively recited as a step of the method.  Further, the description of the communication channel does not affect the steps of the method in a manipulative sense. 

Per claim 8, Waters/Zagarese discloses all of the limitations of claim 1 above.  Zagarese further discloses:
wherein EA comprises EK and RK, where: EK  (e.g. sharing key SK) is part of EM (e.g. link), and represents the first compartment (e.g. memory location) (Section [0176]-[0177]).  Note: the limitation “wherein EA comprises EK and RK, where: EK is part of EM, and represents the first compartment” does not distinguish over the prior art because it is describing the data and is not positively recited as a step of the method.  Further, the description of the data does not affect the steps of the method in a manipulative sense. 
RK (e.g. validator policy pV) is a recipient key known to both the sending computer and the receiving computer prior to executing the method of claim 1 (Section [0176]-[0177]).  Note: the limitation “RK is a recipient key known to both the sender and the recipient prior to executing the method of claim 1” does not distinguish over the prior art because it is describing the data and is not positively recited as a step of the method.  Further, the description of the data does not affect the steps of the method in a manipulative sense. 

Per claim 9, Waters/Zagarese discloses all of the limitations of claim 1 above.  Zagarese further discloses:
wherein EA further comprises EWR, where EWR is a verification process required by the sending computer in order for the receiving computer to access EA (e.g. validation service validates the validator credential cV) (Section [0184]-[0185]).  Note: the limitation “wherein EA further comprises EWR, where EWR is a verification process required by the sending computer in order for the receiving computer to access EA” does not distinguish over the prior art because it is describing the data and is not positively recited as a step of the method.  Further, the description of the data does not affect the steps of the method in a manipulative sense.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Waters/Zagarese, as applied to claim 9 above, in further view of US 20210044558 A1 (“Eisen”).

Per claim 10, Although Waters/Zagarese discloses validating the recipient, Waters/Zagarese does not specifically disclose where EWR comprises a requirement to confirm the receiving computer’s access to a specific e-mail address or telephone number via a verification code sent by the repository to said specific e-mail address or phone number.  However Eisen, in analogous art of electronic communication, discloses:
where EWR comprises a requirement to confirm the receiving computer’s access to a specific e-mail address (e.g. email address) or telephone number via a verification code (e.g. code or password) sent by the repository to said specific e-mail address or phone number (Section [0035]).  Note: the limitation “where EWR comprises a requirement to confirm the receiving computer’s access to a specific e-mail address or telephone number via a verification code sent by the repository to said specific e-mail address or phone number” does not distinguish over the prior art because it is describing the data and is not positively recited as a step of the method.  
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the authentication process of Waters/Zagarese to include the use of a verification code emailed to the user, as taught by Eisen, in order to increase the security of the system.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Waters/Zagarese, as applied to claim 1 above, in further view of US 20180174137 A1 (“Subbarayan”).

Per claim 11, Although Waters/Zagarese discloses a user generating an electronic package, Waters/Zagarese does not specifically disclose where the sending computer seals the electronic package by affixing a digital signature of the sending computer to the electronic package.  However Subbarayan, in analogous art of electronic transactions, discloses:
where the sending computer seals the electronic package (e.g. encrypted data package) by affixing a digital signature of the sending computer to the electronic package (e.g. sign the encrypted data package with a key) (Section [0060]).  
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the package generation process of Waters/Zagarese to include the use of a digital signature to sign the data, as taught by Subbarayan, in order to increase the security of the data.


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 	US 20120222093 A1 to Badenes teaches a method for partial authentication to access data using password segments associated with an incremental portion of the information.  US 20050044042 A1 to Mendiola teaches a method for performing financial transactions between parties with an electronic messaging facility and a banking account facility.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P SAX whose telephone number is (571)272-0821.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached at (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TS/
Examiner, Art Unit 3685

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685